 

 

EXHIBIT 10(iii)(a.2)

November 28, 2012

 

 

Exxon Mobil Corporation

Extended Provisions for Restricted Stock Agreements

 

 1.    Effective Date and Issuance of Restricted Stock.   If Grantee completes,
signs, and returns the signature page of this Agreement to the Corporation in
Dallas County, Texas, U.S.A. on or before March 8, 2013, this Agreement will
become effective the date the Corporation receives and accepts the signature
page in Dallas County, Texas, U.S.A.  After this Agreement becomes effective,
the Corporation will, subject to section 5, issue to Grantee, on a restricted
basis as explained below, the number of shares of the Corporation's common stock
specified on the signature page.

 

 2.    Conditions.   If issued, the shares of restricted stock will be subject
to the provisions of this Agreement, and to such regulations and requirements as
the administrative authority of the Program may establish from time to time. 
The shares will be issued only on the condition that Grantee accepts such
provisions, regulations, and requirements.

 

 3.    Restrictions and Risk of Forfeiture.   During the applicable restricted
periods specified in section 4 of this Agreement,

 

(a)  the shares under restriction may not be sold, assigned, transferred,
pledged, or otherwise disposed of or encumbered, and any attempt to do so will
be null and void; and

(b)  the shares under restriction may be forfeited as provided in section 6.

 

 4.    Restricted Periods.   The restricted periods will commence at grant and,
unless the shares have been forfeited earlier under section 6, will expire as
follows, whether or not Grantee is still an employee:

 

(a)  with respect to 50% of the shares, on November 28, 2017; and

(b)  with respect to the remaining shares, on the later to occur of

(i)   November 28, 2022, or

(ii)  the first day of the calendar year immediately following the year in which
Grantee terminates;

              except that

(c)  the restricted periods will automatically expire with respect to all shares
on the death of Grantee.

 

 5.    No Obligation to Issue Restricted Stock.  The Corporation will have no
obligation to issue the restricted stock and will have no other obligation to
Grantee with respect to the subject matter of this Agreement if Grantee fails to
complete, sign, and return the signature page of this Agreement on or before
March 8, 2013.  In addition, whether or not Grantee has completed, signed, and
returned the signature page, the Corporation will have no obligation to issue
the restricted stock and will have no other obligation to Grantee with respect
to the subject matter of this Agreement if, before the shares are  issued:

 

(a)   Grantee terminates (other than by death) before standard retirement time
within the meaning of the Program, except to the extent the administrative
authority of the Program determines Grantee may receive restricted stock under
this Agreement; or

(b)   Grantee is determined to have engaged in detrimental activity within the
meaning of the Program; or

(c)   Grantee fails to provide the Corporation with cash for any required taxes
due at issuance of the shares, if Grantee is required to do so under section 7. 

 

 6.    Forfeiture of Shares After Issuance.   Until the applicable restricted
period specified in section 4 has expired, the shares under restriction will be
forfeited or subject to forfeiture in the following circumstances:

Termination   

If Grantee terminates (other than by death) before standard retirement time
within the meaning of the Program, all shares for which the applicable
restricted periods have not expired will be automatically forfeited and
reacquired by the Corporation as of the date of termination, except to the
extent the administrative authority determines Grantee may retain restricted
stock issued under this Agreement. 

 

Detrimental activity

If Grantee is determined to have engaged in detrimental activity within the
meaning of the Program, either before or after termination, all shares for which
the applicable restricted periods have not expired will be automatically
forfeited and reacquired by the Corporation as of the date of such
determination.

 

1

--------------------------------------------------------------------------------

 

 

Attempted transfer

The shares are subject to forfeiture in the discretion of the administrative
authority if Grantee attempts to sell, assign, transfer, pledge, or otherwise
dispose of or encumber them during the applicable restricted periods.

 

        Applicable law

The shares are subject to forfeiture in whole or in part as the administrative
authority deems necessary in order to comply with applicable law.

 

 7.    Taxes.   Notwithstanding the restrictions on transfer that otherwise
apply, the Corporation in its sole discretion may withhold shares, either at the
time of issuance, at the time the applicable restricted periods expire, or at
any other time in order to satisfy any required withholding, social security,
and similar taxes or contributions (collectively, "required taxes").  Withheld
shares may be retained by the Corporation or sold on behalf of Grantee.  If the
Corporation does not withhold shares to satisfy required taxes, in the
alternative the Corporation may require Grantee to deposit with the Corporation
cash in an amount determined by the Corporation to be necessary to satisfy
required taxes.  Notwithstanding any other provision of this Agreement, the
Corporation will be under no obligation to issue or deliver shares to Grantee if
Grantee fails timely to deposit such amount with the Corporation.  The
Corporation in its sole discretion may also withhold any required taxes from
dividends paid on the restricted stock.

 

 8.    Form of Shares.   The shares will, upon issuance, be registered in the
name of Grantee.  During the applicable restricted periods, however, the shares
will be held by or on behalf of the Corporation. Shares under restriction may be
held in certificated or book-entry form as the administrative authority
determines.  Grantee agrees that the Corporation may give stop transfer
instructions to its transfer agent with respect to shares subject to restriction
and that, during the applicable restricted period, any restricted shares issued
in certificated form may bear an appropriate legend noting the restrictions,
risk of forfeiture, and requirements regarding withholding taxes.  If and when
the applicable restricted period expires with respect to any issued shares,
subject to section 7, the Corporation will deliver those shares promptly after
such expiration to or for the account of Grantee free of restriction, either in
certificated form or by book-entry transfer in accordance with the procedures of
the administrative authority in effect at the time.

 

 9.    Shareholder Status.  During the applicable restricted periods, Grantee
will have customary rights of a shareholder with respect to the shares
registered in Grantee's name, including the rights to vote and to receive
dividends on the shares, subject to the restrictions on transfer, possible
events of forfeiture, and potential dividend reinvestment provided in this
Agreement.  However, before the shares are registered in Grantee's name, Grantee
will not be a shareholder of the Corporation and will not be entitled to
dividends with respect to those shares.

 

10.  Change in Capitalization.   If a stock split, stock dividend, or other
relevant change in capitalization of the Corporation occurs, any resulting new
shares or securities issued with respect to previously issued shares that are
still restricted under this Agreement will be delivered to and held by or on
behalf of the Corporation and will be subject to the same provisions,
restrictions, and requirements as those previously issued shares.

 

11.  Limits on the Corporation's Obligations.   Notwithstanding anything else
contained in this Agreement, under no circumstances will the Corporation be
required to issue or deliver any shares if doing so would violate any law or
listing requirement that the administrative authority determines to be
applicable, or if Grantee has failed to provide for required taxes pursuant to
section 7.

 

12.  Receipt or Access to Program.   Grantee acknowledges receipt of or access
to the full text of the Program.

 

13.  Appointment of Agent for Dividends.   Grantee appoints the Corporation to
be Grantee's agent to receive for Grantee dividends on shares based on record
dates that occur while the shares are subject to restriction under this
Agreement.  The Corporation will transmit such dividends, net of required taxes
pursuant to section 7, to or for the account of Grantee in such manner as the
administrative authority determines.  Alternatively, the administrative
authority may determine to reinvest such dividends in additional shares which
will be held subject to all the terms and conditions otherwise applicable to
shares of restricted stock under this Agreement.

 

14.  Electronic Delivery of Shareholder Communications.   The Corporation's
proxy statement, annual report, and other shareholder materials deliverable to
Grantee with respect to shares issued under this Agreement may be delivered to
Grantee electronically, unless Grantee specifically requests delivery in paper
format.  Such electronic delivery may be accomplished by email transmission of
the materials, or by email notification to Grantee that the materials are
available at a specified website to which Grantee has access. 

 

2

--------------------------------------------------------------------------------

 

 

15.  Addresses for Communications.   To facilitate communications regarding this
Agreement and electronic delivery of shareholder communications as provided in
section 14, Grantee will provide Grantee's current mailing and email addresses
on the signature page of this Agreement and agrees to notify the Corporation
promptly of changes in such information in the future.  Communications to the
Corporation in connection with this Agreement should be directed to the
Incentive Processing Office at the address given on the signature page of this
Agreement, or to such other address as the Corporation may designate by further
notice to Grantee.

 

16.  Transfer of Personal Data.  The administration of the Program and this
Agreement, including any subsequent ownership of shares, involve the collection,
use, and transfer of personal data about Grantee between and among the
Corporation, selected subsidiaries and other affiliates of the Corporation, and
third-party service providers such as Morgan Stanley Smith Barney and
Computershare (the Corporation's transfer agent), as well as various regulatory
and tax authorities around the world.  This data includes Grantee's name, age,
date of birth, contact information, work location, employment status, tax
status, social security number, salary, nationality, job title, share ownership,
and details of incentive awards granted, cancelled, vested or unvested, and
related information.  By accepting this award, Grantee authorizes such
collection, use, and transfer of this data.  Grantee may, at any time and
without charge, view such data and require necessary corrections to it.  Such
data will at all times be held in accordance with applicable laws, regulations,
and agreements.

 

17.  No Employment Contract or Entitlement to Other or Future Awards.   This
Agreement, the Corporation's incentive programs, and Grantee's selection for
incentive awards do not imply or form a part of any contract or assurance of
employment, and they do not in any way limit or restrict the ability of
Grantee's employer to terminate Grantee's employment.  Grantee acknowledges that
the Corporation maintains and administers its incentive programs entirely in its
discretion and that Grantee is not entitled to any other or future incentive
awards of any kind in addition to those that have already been granted.

 

18.  Governing Law and Consent to Jurisdiction.   This Agreement and the Program
are governed by the laws of the State of New York without regard to any conflict
of law rules.  Any dispute arising out of or relating to this Agreement or the
Program may be resolved in any state or federal court located within Dallas
County, Texas, U.S.A.  Grantee accepts that venue and submits to the personal
jurisdiction of any such court.  Similarly, the Corporation accepts such venue
and submits to such jurisdiction.

 

19.  Entire Agreement.   This Agreement constitutes the entire understanding
between Grantee and the Corporation with respect to the subject matter of this
Agreement.

 

3

--------------------------------------------------------------------------------